PER CURIAM.
This is an appeal from an interlocutory order. The Supreme Court of Florida has held: “Our rules as currently amended do not permit motions for rehearing directed to interlocutory orders. . . . ” Wagner v. Bieley, Wagner & Associates, Inc., Fla. 1972, 263 So.2d 1, 4. Therefore, as the Wagner case held that an improperly filed petition for rehearing does not operate to toll the time for filing an interlocutory appeal, and the instant appeal was filed 36 days after the rendition of the trial court’s emergency restraining order, we find that we have no jurisdiction and the appeal must be dismissed.
It is so ordered.